                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF IOWA

IN THE MATTER OF:                                )
                                                 ) Case No.: 20-00411
                                                 )
Ryan Electrical Services LLC,                    )
                                                 ) ORDER GRANTING MOTION TO EXEND
                                                 ) DEADLINE TO FILE PROOF OF CLAIM
                                                 )
               Debtor.                           )
                                                 )

       Creditor, Moser Property Maintenance, through their attorney filed a Motion to Extend

Deadline to File Proof of Claim.

       IT IS ORDERED that the Motion GRANTED. Creditor is given up to and including

June 26, 2020, to file a Proof of Claim.

       Dated and Entered:        June 16, 2020




                                             THAD J. COLLINS
                                             CHIEF BANKRUPTCY JUDGE
